Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 05/27/2020. Claims 1-20 are pending; claims 1, 8 and 15 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted 06/22/2021 and 02/08/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-20 rejected under 35 U.S.C. 103 as being unpatentable over Perram et al., (“US 20180075138 A1” filed 09/12/2017 [hereinafter “Perram”], in view of Rezgui (“US-20170262416-A1” -filed 03/03/2017 [hereinafter “Rezgui”].

Independent Claim 1, Perram teaches: A method, comprising: receiving, by a device, input data identifying: a technical architecture diagram, a design document associated with the technical architecture diagram, an interface specification document associated with the technical architecture diagram, (In Perram in Para(s) 100-101, describing the document capture process and document metadata capture process via optical character recognition (OCR)...during the capture process the original source structure contains valuable metadata that can be used to facilitate the document clustering and indexing process....Moreover in Perram Para(s) 14-20 and 28-30, further mentions electronic document management using classification taxonomy ... further comprises migrating the set of electronic documents and captured source data from the legacy content repository into a target content repository using the classification structure;...storing a stub that points back to each electronic document in the set of electronic documents in the classification structure ... extracting textual content comprises searching for matching electronic documents in the set of electronic documents against a template comprising anchor points ...moreover as illustrates in Fig. 3 and Para 113, the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values... A filter tree structure 310 is then generated in a working classification structure. To perform a document clustering, the captured documents and associated metadata is accessed for the project. A document is selected to be classified 312 and if a version is detected 314 then the selected node and descendants are added to the target tree 316... then a reference is inserted for the node being mapped and all descendants that are not already mapped or flagged 330..Also in Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval.......) and technical architecture icons associated with the technical architecture diagram; [See Perram Para 20]. In the BRI [Broadest Reasonable Interpretation], is recognized as ...interface specification document associated with the technical architecture diagram... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
Perram further teaches:  performing, by the device, optical character recognition .... of the hierarchical objects to determine, from the hierarchical objects, blocks of data identifying a technical architecture of the technical architecture diagram; (In Perram in Para(s) 98-102, describing the Document Capture and Document Data Capture utilizes the optical character recognition (OCR)...Also in Para(s) 109-114 and Fig. 3, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values... A filter tree structure 310 is then generated in a working classification structure. To perform a document clustering, the captured documents and associated metadata is accessed for the project. A document is selected to be classified 312 and if a version is detected 314 then the selected node and descendants are added to the target tree 316... then a reference is inserted for the node being mapped and all descendants that are not already mapped or flagged 330... Also in Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval......) In the BRI [Broadest Reasonable Interpretation], is recognized as ... the hierarchical objects, blocks of data identifying a technical architecture of the technical architecture diagram... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
Perram further teaches:  comparing, by the device, the blocks of data and the input data identifying the design document to identify functionalities of applications associated with the technical architecture diagram; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval...Also in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values......) In the BRI [Broadest Reasonable Interpretation], is recognized as ... identify functionalities of applications associated with the technical architecture diagram... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
Perram further teaches:  comparing, by the device, the blocks of data and the input data identifying the interface specification document to identify attributes associated with the technical architecture diagram; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval......Also in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... the interface specification document to identify attributes associated with the technical architecture diagram... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
Perram further teaches:  comparing, by the device, the blocks of data and the input data identifying the technical architecture icons to identify icons associated with the technical architecture diagram; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval......Also in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... identifying the technical architecture icons to identify icons associated with the technical architecture diagram... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
Perram further teaches:  consolidating, by the device, the blocks of data, the identified functionalities, the identified attributes, and the identified icons into a final document; and performing, by the device, one or more actions based on the final document; (In Perram in Para(s) 20 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template comprising anchor points...Also Para 96, further mentions the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document....wherein metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... identified functionalities, the identified attributes, and the identified icons into a final document; and performing, by the device, one or more actions based on the final document... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)
It is noted, Perram describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval [Para(s) 20, 96 and 134], ... Also, Perram in Para(s) 98-102, describing the Document Capture and Document Data Capture utilizes the optical character recognition (OCR)...However, Perram does not expressly teach the limitations said, ...processing, by the device, the input data identifying the technical architecture diagram, with a deep learning model, to determine hierarchical objects from the technical architecture diagram; ... and natural language processing...; but, the combination of Perram and Rezgui teach these limitations, (Rezgui Para(s) 50 and 53-61, describing document generation application includes machine-learning components, such as deep-learning networks, convolutional/deconvolutional networks, Bayesian networks, and the like. Such components may include functionalities such as, but not limited to image recognition, speech recognition/analysis, classifiers, and the like. Such machine-learning components may be trained via supervised and/or unsupervised techniques... to determine hierarchical objects from hierarchical structures of source and target documents....)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Perram’s describing extracting and auto mapping document textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure, to include a means said ...processing, by the device, the input data identifying the technical architecture diagram, with a deep learning model, to determine hierarchical objects from the technical architecture diagram; ... and natural language processing...; as taught by Rezgui, that would enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval [In Perram Para 96]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Perram and Rezgui further teaches: wherein performing the one or more actions comprises ONE OR MORE OF: generating an interactive technical architecture diagram based on the final document; generating a technical architecture summary document based on the final document; OR generating data identifying the attributes based on the final document, (In Perram in Para(s) 135-138, describing the document mapping  using auto-classification include “Metadata Attribution” to document [BRI as final document]...)

Claim 3, Perram and Rezgui further teaches: wherein performing the one or more actions comprises ONE OR MORE OF: generating snippets for the technical architecture diagram based on the final document; providing the final document to a client device; OR retraining the deep learning model based on the final document, (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document textual content ... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval...) In the BRI, is recognized as providing the final document to a client device as claimed.

Claim 5, Perram and Rezgui further teaches: wherein performing the one or more actions comprises: providing, to a client device, ONE OR MORE OF: an interactive technical architecture diagram generated based on the final document, a technical architecture summary document generated based on the final document, data identifying the attributes, OR data identifying snippets generated based on the final document, (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document textual content ... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... interactive technical architecture diagram generated based on the final document... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Claim 6, Perram and Rezgui further teaches: wherein performing the one or more actions comprises: generating an interactive technical architecture diagram based on the final document; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document textual content ... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... generating an interactive technical architecture diagram based on the final document ... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...providing the interactive technical architecture diagram to a client device; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document textual content ... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval...) In the BRI, is recognized as providing the final document to a client device as claimed......receiving, from the client device, an interactive input associated with the interactive technical architecture diagram; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval.......) In the BRI, is recognized as interactive input associated with the interactive technical architecture diagram as claimed... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) modifying the interactive technical architecture diagram based on the interactive input and to generate a modified interactive technical architecture diagram; and providing the modified interactive technical architecture diagram to the client device; (In Perram in Para(s) 20, 26 96 and 134, further mentions enabling a user to accept or reject a classification of the extracting and auto mapping document textual content... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... interactive technical architecture diagram generated based on the final document... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) In the BRI, is recognized as interactive technical architecture diagram based on the interactive input and to generate a modified interactive technical architecture diagram... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)


Claim 7, Perram and Rezgui further teaches: wherein performing the one or more actions comprises: generating an interactive technical architecture diagram based on the final document; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document textual content ... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... generating an interactive technical architecture diagram based on the final document ... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) In the BRI, is recognized as generating an interactive technical architecture diagram... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) providing the interactive technical architecture diagram to a client device; receiving, from the client device, one or more changes to the interactive technical architecture diagram; (In Perram in Para(s) 20, 26 96 and 134, further mentions enabling a user to accept or reject a classification of the extracting and auto mapping document textual content... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... interactive technical architecture diagram generated based on the final document... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) In the BRI, is recognized as receiving, from the client device, one or more changes to the interactive technical architecture diagram... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) and modifying the interactive technical architecture diagram based on the one or more changes and to generate a modified interactive technical architecture diagram; (In Perram in Para(s) 20, 26 96 and 134, further mentions enabling a user to accept or reject a classification of the extracting and auto mapping document textual content... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... interactive technical architecture diagram generated based on the final document... as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) In the BRI, is recognized as interactive technical architecture diagram based on the one or more changes and to generate a modified interactive technical architecture diagram... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Regarding Claim 8 the rejection of claim 1 is/are fully incorporated. 

Claim 9, Perram and Rezgui further teaches: wherein the one or more processors, when processing the input data identifying the technical architecture diagram, with the deep learning model, to determine the hierarchical objects from the technical architecture diagram, (the rejection of claim 1 is/are fully incorporated) and further view of the following: are configured to: process the input data identifying the technical architecture diagram, with the deep learning model, to determine a hierarchical order associated with the hierarchical objects, (In Rezgui Para(s) 50 and 53-61, describing document generation application includes machine-learning components, such as deep-learning networks, convolutional/deconvolutional networks, Bayesian networks, and the like. Such components may include functionalities such as, but not limited to image recognition, speech recognition/analysis, classifiers, and the like. Such machine-learning components may be trained via supervised and/or unsupervised techniques... to determine hierarchical objects from hierarchical structures of source and target documents....)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Perram’s describing extracting and auto mapping document textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure, to include a means said ... are configured to: process the input data identifying the technical architecture diagram, with the deep learning model, to determine a hierarchical order associated with the hierarchical objects as taught by Rezgui, that would enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval [In Perram Para 96]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.



Claim 10, Perram and Rezgui further teaches: wherein the one or more processors, when processing the input data identifying the technical architecture diagram, with the deep learning model, to determine the hierarchical objects from the  are configured to: convert the input data identifying the technical architecture diagram into formatted data in a format compatible with the deep learning model; and process the formatted data, with the deep learning model, to determine the hierarchical objects from the technical architecture diagram, (In Rezgui Para(s) 50 and 53-61, describing document generation application includes machine-learning components, such as deep-learning networks, convolutional/deconvolutional networks, Bayesian networks, and the like. Such components may include functionalities such as, but not limited to image recognition, speech recognition/analysis, classifiers, and the like. Such machine-learning components may be trained via supervised and/or unsupervised techniques... to determine hierarchical objects from hierarchical structures of source and target documents.... also, in Rezgui Para(s) 6 and 9, further includes...a format of or for the target documents may be determined based on the target document parameters. The target document may be generated in the determined format. For instance, the format may include a target document type, ...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Perram’s describing extracting and auto mapping document textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure, to include a means said ... are configured to: convert the input data identifying the 

Claim 11, Perram and Rezgui further teaches: wherein the one or more processors are further configured to: generate, based on the final document, a technical architecture summary document that provides a description of functional components of the technical architecture diagram; and provide the technical architecture summary document to the client device. (In Perram in Para(s) 20, 26 96 and 134, further mentions enabling a user to accept or reject a classification of the extracting and auto mapping document textual content... Once complete, the new target content repository with updated metadata assigned to each document; which is available for simplified access, search and document retrieval.... Also, in Perram Para 113, further mentions the working classification structure is presented as a target nodes table 302 and display tree for the target structure 304. Levels in the tree hierarchy represent metadata elements, and individual containers represent metadata values....) In the BRI [Broadest Reasonable Interpretation], is recognized as ... interactive technical architecture diagram generated based on the final graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...) In the BRI, is recognized as provides a description of functional components of the technical architecture diagram; and provide the technical architecture summary document to the client device... claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Claim 12, Perram and Rezgui further teaches: wherein the hierarchical objects include ONE OR MORE OF: a title of the technical architecture diagram, a quantity of blocks in the technical architecture diagram, a quantity of sub-blocks in the technical architecture diagram, a legend of the technical architecture diagram, an arrow of the technical architecture diagram, a connector of the technical architecture diagram, OR an icon of the technical architecture diagram. (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval...) In the BRI, is recognized as wherein the hierarchical objects include ONE OR MORE OF: ... OR an icon of the technical architecture diagram as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Claim 13, Perram and Rezgui further teaches: wherein the blocks of data include text provided in the technical architecture diagram. (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval...) In the BRI, is recognized as data include text provided in the technical architecture diagram as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Claim 14, Perram and Rezgui further teaches: wherein the final document is provided in a particular format. (In Perram in Para 115, describing the final document is provided in a particular format...)

Regarding Claim 15 the rejection of claim 1 is/are fully incorporated. 

Regarding Claim(s) 16, 17 and 18 (respectively) the rejection of claim(s) 2, 6 and 7 respectively is/are fully incorporated. 



Claim 19, Perram and Rezgui further teaches: wherein the one or more instructions, that cause the one or more processors to process the input data identifying the technical architecture diagram, with the deep learning model, to determine the hierarchical objects from the technical architecture diagram, (the rejection of claim 1 is/are fully incorporated) and further view of the following: cause the one or more processors to: convert the input data identifying the technical architecture diagram into formatted data in a format compatible with the deep learning model; and process the formatted data, with the deep learning model, to determine the hierarchical objects from the technical architecture diagram, (In Rezgui Para(s) 50 and 53-61, describing document generation application includes machine-learning components, such as deep-learning networks, convolutional/deconvolutional networks, Bayesian networks, and the like. Such components may include functionalities such as, but not limited to image recognition, speech recognition/analysis, classifiers, and the like. Such machine-learning components may be trained via supervised and/or unsupervised techniques... to determine hierarchical objects from hierarchical structures of source and target documents.... also, in Rezgui Para(s) 6 and 9, further includes...a format of or for the target documents may be determined based on the target document parameters. The target document may be generated in the determined format. For instance, the format may include a target document type, ...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Perram’s describing extracting and auto mapping document textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure, to include a means said ... cause the one or more processors to: convert the input data identifying the technical architecture diagram into formatted data in a format compatible with the deep learning model; and process the formatted data, with the deep learning model, to determine the hierarchical objects from the technical architecture diagram as 

Claim 20, Perram and Rezgui further teaches: wherein the hierarchical objects include ONE OR MORE OF: a title of the technical architecture diagram, a quantity of blocks in the technical architecture diagram, a quantity of sub-blocks in the technical architecture diagram, a legend of the technical architecture diagram, an arrow of the technical architecture diagram, a connector of the technical architecture diagram, OR an icon of the technical architecture diagram; (In Perram in Para(s) 20, 96 and 134, describing extracting and auto mapping document  textual content comprises searching for matching electronic documents in the set of electronic documents against a template and anchor points from working classification structure is presented as a target nodes table 302 and display tree for the target structure 304...Also the indexing may include tracking the documents with unique document identifiers and support document retrieval, which includes locating and opening the document. Further metadata or retention schedule information can be applied to electronic documents, or electronic documents can be further classified into one or more of categories, filetypes, folders, document types for the purposes of supporting document life-cycle management, enhanced document search, or ease of access in an enterprise content management. Once complete, the new target content repository with updated metadata assigned to each document is available for simplified access, search and document retrieval...) In the BRI, is recognized as wherein the hierarchical objects include ONE OR MORE OF: ... OR an icon of the technical architecture diagram as claimed [this interpretation is supported in the current specification in Para 1, i.e.  technical architecture diagram is a graphical representation of a set of concepts (e.g., principles, elements, components, and/or the like) that are part of an architecture...)

Conclusion              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al, (“CN 109800791 (A)” -Published  05/24/2019 -Total 42 pages, describing methods and apparatus for training a sample set through a preset document; wherein each sample in the document sample set comprises a paper document OCR recognition result and a labeled document corresponding to the paper document OCR recognition result; wherein the labeled document records position information and category information of each key field in the OCR recognition result of the paper document; training a preset first deep learning model by using the training sample set to obtain a second deep learning model; enabling the second deep learning model to analyze a first paper document OCR recognition result to obtain position information and category information of each key field in the first paper document OCR recognition result; and creating a structured document corresponding to the first paper document OCR recognition result according to the position information and the category information of each key field in the first paper document OCR recognition result. The accuracy of converting the OCR result of the paper document into the structured document is improved [the Abstract].
                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177